department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date date cc pa cbs b01 postn-155061-02 uil memorandum for milton b blouke cc tege pccm la from alan c levine chief branch collection bankruptcy and summonses subject levy on income from indian nation by e-mail dated date you requested technical assistance to respond to a memorandum from a revenue_officer this document may not be cited as precedent sec_6110 issue whether the service may levy upon purportedly tax exempt_income of an indian taxpayer conclusion whether the service may levy on the tax exempt_income of an indian taxpayer to collect tax_liabilities incurred on non-exempt income depends upon an interpretation of the treaty between the indians and the united_states facts the taxpayer a member of the in failed to file federal_income_tax returns for the years although the taxpayer claimed that his income during these years was tax exempt the service did not agree with his contention and assessed tax_liabilities against him after obtaining information that the taxpayer was receiving income from we understand that there is an issue as to whether the taxpayer’s past as well as his current income is tax exempt and that your office is in the process of making this determination we also understand that there would be no levy if the service determines that the income is tax exempt postn-155061-02 the service served a levy on for the tax_liabilities has refused to honor the levy because it claims that the taxpayer’s income which is from is tax exempt and therefore cannot be levied upon law and analysis sec_6331 of the code authorizes the service to collect taxes by levy upon all property and rights to property except such property as is exempt under sec_6334 belonging to the taxpayer see 472_us_713 sec_6334 of the code specifically states that n otwithstanding any other law of the united_states including section of the social_security act no property or rights to property shall be exempt from levy other than the property specifically made exempt by subsection a sec_6334 the courts have held that sec_6334 sets forth an exclusive list of property and property rights which are exempt from levy 528_us_49 74_fsupp2d_1034 d nm aff’d f 3d 10th cir general retirement benefits are not included within sec_6334's exclusive list 192_f3d_941 9th cir congress clearly intended to exclude from irs levy only those categories of property specifically-exempted in sec_6334 622_fsupp_769 d nj citing 483_fsupp_1055 w d la congress intended to provide in sec_6334 an exclusive listing of property exempt from federal tax levies the general_rule therefore is that unless property sought to be levied upon is listed in sec_6334 the property is subject_to levy not set forth in sec_6334 the service can levy upon the taxpayer’s income is sec_301 because the present case involves a taxpayer who is a member of the and who is receiving income from we must also consider sec_301_6331-1 which provides that any interest in restricted land held in trust by the united_states for an individual noncompetent indian shall not be deemed to be property or a right to property belonging to such indian the office of legal counsel of the department of justice olc in the case keechi v united_states civil_action no d d c has issued an opinion concluding that section postn-155061-02 a may limit the service’s authority to levy in keechi the plaintiff a member of the wichita tribe was the beneficial_owner of land held in trust by the united_states pursuant to the general allotment act of the bureau of indian affairs of the department of the interior the bureau managed the plaintiff’s land and subsequently entered into an oil_and_gas lease for the land which required the lessee to pay all royalties arising under the lease to the bureau the bureau then deposited the royalties into an individual indian money iim account for the plaintiff after the service made two assessments against the plaintiff for the trust fund recovery penalty pursuant to sec_6672 the service served notices of levy on the bureau for the plaintiff’s iim account in an effort to obtain payment of said assessments the plaintiff brought an action in district_court essentially seeking a declaratory_judgment that his iim account was not subject_to levy as there was a conflict between the position of the department of the interior the account was exempt from levy and the position of the service the account was not exempt from levy the agencies agreed to submit their dispute to the olc for a binding opinion the olc first noted that sec_6334 specifically provides that notwithstanding any other law of the united_states only property listed in sec_6334 is exempt from levy however the olc found that sec_301_6331-1 in effect exempts from levy any interest in restricted land held in trust by the united_states even though it does not fall within any of the categories set forth in sec_6334 the olc found the statutory basis for the regulation was the general allotment act which contained two relevant provisions specifically u s c sec_354 provides that no lands acquired under the provisions of this act shall in any event become liable to the satisfaction of any debt contracted prior to the issuing of the final patent in fee thereof additionally u s c sec_410 provides that no money accruing from any lease or sale of lands held in trust by the united_states for any indian shall become liable for the payment of any debt of or claim against such indian contracted or arising during such trust period or in case of a minor during his minority except with the approval and consent of the secretary of the interior under the general allotment act of u s c sec_331 et seq indian tribal lands were divided and allotted to individual members of the tribe postn-155061-02 given that congress enacted these two provisions one protecting the trust land and the other protecting the income derived from that land at the same time the olc found the two provisions were indistinguishable for purposes of limiting the levy power of the service and determined that based on the aforementioned provisions the service could not levy on income derived from trust land notwithstanding sec_6334 tribe which is beyond our expertise and falls within the jurisdiction of the bureau of indian affairs therefore if you ultimately determine that the taxpayer’s income from was non- exempt_income we would be happy to coordinate the resolution of the issue of whether the service can levy upon the taxpayer’s current income with any other relevant government agencies we note that in 480_us_531 the supreme court held that for purposes of indian reservations the term lands could include adjacent waters
